



EXHIBIT 10(l)


THE SHERWIN-WILLIAMS COMPANY 2005
DIRECTOR DEFERRED FEE PLAN
(Amended and Restated Effective as of January 1, 2019)


1.    PURPOSE. The purpose of The Sherwin-Williams Company 2005 Director
Deferred Fee Plan (the “Plan”) is to provide non-employee Directors of the
Company with the opportunity to defer taxation of all or a portion of such
Director’s Fees that would otherwise be payable to them.


Notwithstanding anything to the contrary contained herein, amounts deferred
under this Plan on or before January 1, 2019 shall be governed by the terms of
this Plan effective at the time of deferral, provided that, all amounts that
were deferred and vested under this Plan prior to January 1, 2005 and any
additional amounts that are not subject to Section 409A of the Code shall, to
the extent necessary to preserve applicable grandfathering treatment, continue
to be subject solely to the terms of the separate Plan in effect on October 3,
2004.


2.    DEFINITIONS. The following terms when used herein with initial capital
letters shall have the following respective meanings unless the text clearly
indicates otherwise:


(a)    Allocation Date. “Allocation Date” means, with respect to the allocation
of any Deferred Compensation, the first Friday after the first business day of
each calendar quarter.
 
(b)    Board. “Board” means the Board of Directors of the Company.


(c)    Code. “Code” means the Internal Revenue Code of 1986, as amended.


(d)    Committee. “Committee” means the Compensation and Management Development
Committee of the Board, or a sub-committee of that Committee.


(e)    Common Stock. “Common Stock” means the common stock of the Company or any
security into which such Common Stock may be changed by reason of: (i) any stock
dividend, stock split, combination of shares, recapitalization or other change
in the capital structure of the Company, (ii) any merger, consolidation,
separation, reorganization or partial or complete liquidation, or (iii) any
other corporate transaction or event having an effect similar to any of the
foregoing.


(f)    Common Stock Unit Account. “Common Stock Unit Account” means the
bookkeeping subaccount established and maintained under this Plan and which is
credited with units equivalent to shares of Common Stock that are paid in shares
of Common Stock in accordance with Section 5(b), and which is maintained solely
to calculate amounts payable to each Participant under this Plan and shall not
constitute a separate fund of assets.


(g)    Company. “Company” means The Sherwin-Williams Company, an Ohio
corporation or its successor(s) in interest.


(h)    Deferred Cash Account. “Deferred Cash Account” means the bookkeeping
subaccount established and maintained under this Plan and which is valued in
accordance with Section 5(a), and which is maintained solely to calculate
amounts payable to each Participant under this Plan and shall not constitute a
separate fund of assets.


(i)    Deferred Compensation. “Deferred Compensation” means the amount of the
Fees of the Participant deferred pursuant to this Plan.


(j)    Director. “Director” means a member of the Board.


(k)    Eligible Director. “Eligible Director” means a Director who is not an
employee of the Company or a Subsidiary.


(l)    Fair Market Value. “Fair Market Value” of Common Stock means the average
between the highest and the lowest quoted selling price per share of the
Company’s Common Stock on the New York Stock Exchange or any successor exchange.


(m)    Fees. “Fees” means the cash compensation payable to Directors including
retainers and meeting fees.







--------------------------------------------------------------------------------





(n)    Participant. “Participant” means an Eligible Director who has elected to
participate in this Plan pursuant to Sections 3 and 4.


(o)    Plan. “Plan” means this plan set forth in this instrument, and known as
“The Sherwin-Williams Company 2005 Director Deferred Fee Plan”, amended and
restated effective as of January 1, 2019.


(p)    Plan Year. “Plan Year” means a calendar year.


(q)    Shadow Stock Unit. “Shadow Stock Unit” means a unit of interest
equivalent to a share of Common Stock that is paid in cash.


(r)    Shadow Stock Unit Account. “Shadow Stock Unit Account” means the
bookkeeping subaccount established and maintained under this Plan and credited
with units equivalent to shares of Common Stock payable in cash in accordance
with Section 5(c), and which is maintained solely to calculate amounts payable
to each Participant under this Plan and shall not constitute a separate fund of
assets.


(s)    Subsidiary. “Subsidiary” means a corporation, company or other entity (i)
at least fifty percent (50%) of whose outstanding shares or securities
(representing the right to vote for the election of directors or other managing
authority) are, or (ii) which does not have outstanding shares or securities (as
may be the case in a partnership, joint venture or unincorporated association),
but at least fifty percent (50%) of whose ownership interest representing the
right generally to make decisions for such other entity is, now or hereafter,
owned or controlled, directly or indirectly, by the Company.


(t)    Trust. “Trust” means one or more trust funds established for the purpose
of (i) providing a source from which to pay benefits under this Plan and (ii)
purchasing and holding assets, including shares of Common Stock. Any such trust
funds shall be subject to the claims of the Company's creditors in the event of
the Company's insolvency, though such trust funds may not necessarily hold
sufficient assets to satisfy all of the benefits to be provided under this Plan.
Notwithstanding any other provision of this Plan, Participants and Participant
beneficiaries shall be unsecured general creditors, with no secured or
preferential rights to any assets of the Company or any other party for payment
of benefits under this Plan.


(u)    Unforeseeable Emergency. “Unforeseeable Emergency” means a severe
financial hardship arising from (i) the illness or accident of the Participant,
the Participant’s spouse, or the Participant’s dependent (as defined in Section
152(a) of the Code), (ii) loss of the Participant’s property due to casualty, or
(iii) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant. The determination of
whether a Participant has incurred an Unforeseeable Emergency shall be made by
the Committee, in its sole discretion, in accordance with Section 409A of the
Code and treasury regulations thereunder.


3.    ELIGIBILITY. An Eligible Director shall become a Participant upon
completion of an Election (as defined in Section 4) or as otherwise provided in
Section 4.


4.    ELECTION PROCEDURE. An Eligible Director wishing to participate in this
Plan must file a written notice on the Notice of Election form electing to defer
payment for a Plan Year of all or a portion of his or her Fees as a Director
(“Election”). Any such Election must be filed prior to the first day of the Plan
Year in which the Director’s annual service period begins and shall be effective
only with respect to Fees earned after the end of the Plan Year in which the
Election is filed. If, however, the Election is with respect to the first year a
Director is eligible to participate in this Plan, the Committee may permit a
Director to make the Election within thirty (30) days after the date on which
the Director is first eligible; provided, however, any such Election will only
apply with respect to Fees earned after the effective date of the Election. Any
such Election will continue in effect until the Director modifies or terminates
such Election effective as of the beginning of a subsequent Plan Year. An
effective Election may be terminated or modified for any subsequent Plan Year by
filing either a new Notice of Election form to effect modifications, or a Notice
of Termination form to effect terminations, on or before the December 31st
immediately preceding the Plan Year for which such modification or termination
is to become effective. An Election shall not be effective until receipt of the
fully and properly completed Notice of Election form by the Secretary of the
Company. A fully and properly completed Notice of Election form must indicate:
(i) the percentage of Fees to be deferred; (ii) manner of payment upon
distribution; (iii) payment commencement date; and (iv) deemed investment
election. Once effective for a Plan Year, an Election is irrevocable and may not
be changed for that Plan Year. No subsequent election may change the manner of
payment, the payment commencement date or the deemed investment of the Fees
previously deferred. An Election shall apply to Fees payable with respect to
each subsequent Plan Year, unless terminated or modified as described herein. A
person for whom an effective Election is terminated may thereafter file a new
Notice of Election form, in the manner described above, for future Plan Years
for which he or she is eligible to participate in this Plan.







--------------------------------------------------------------------------------





5.    INVESTMENT ACCOUNTS. The amount of a Participant’s Deferred Compensation
pursuant to an Election shall be deemed credited to the investment options
specified in this Section 5 in the manner elected by the Participant. A
Participant’s election as to the investment options in which his or her Deferred
Compensation for a Plan Year shall be deemed to be invested shall be irrevocable
by the Participant with respect to Deferred Compensation and deemed earnings
thereon, and Deferred Compensation and deemed earnings thereon cannot be
transferred between investment accounts. A Participant may elect to credit no
less than twenty-five percent (25%) of his or her Deferred Compensation for a
Plan Year (the “Minimum Election”) to any particular investment option. Any
amounts in excess of the Minimum Election shall be made in five percent (5%)
increments. If a Participant fails to direct the investment of any Deferred
Compensation, all such Deferred Compensation will be credited to the
Participant’s Deferred Cash Account. A Participant may elect to have his or her
Deferred Compensation deemed to be invested in one or more of the following
investment accounts:


(a)    DEFERRED CASH ACCOUNT. Each Participant’s Deferred Cash Account shall
accrue interest computed using the Fidelity Investments Money Market Government
Portfolio - Institutional Class. The interest shall be computed on the actual
balance in each Participant’s Deferred Cash Account during the previous calendar
quarter.


(b)    COMMON STOCK UNIT ACCOUNT. The Participant’s Common Stock Unit Account
shall be credited with units equivalent to shares of Common Stock equal to the
number of full and fractional shares (to the nearest thousandths) which could
have been purchased with the portion of Deferred Compensation a Participant has
elected to allocate to the Common Stock Unit Account on each Allocation Date
based on the Fair Market Value of such Common Stock on such Allocation Date.
There will be credited to each Participant’s Common Stock Unit Account amounts
equal to the cash dividends, and other distributions, paid on shares of issued
and outstanding Common Stock represented by the Participant’s Common Stock Unit
Account which the Participant would have received had he or she been a record
owner of shares of Common Stock equal to the amount of Common Stock based upon
the units equivalent to the Common Stock credited to his or her Common Stock
Unit Account at the time of payment of such cash dividends or other
distributions. The Participant’s Common Stock Unit Account shall be credited
with a quantity of units equivalent to shares of Common Stock and fractions
thereof (to the nearest thousandths) that could have been purchased with the
dividends or other distributions based on the Fair Market Value of Common Stock
on the date of payment of such dividends or other distributions. A Participant
shall have no voting or any other rights as a shareholder of the Company with
respect any Common Stock in the Trust. A Participant’s future right to receive
shares of Common Stock under this Plan shall be no greater than the right of any
unsecured general creditor of the Company. Upon, but not prior to, distribution
of the Common Stock Unit Accounts in the form of shares of Common Stock to a
Participant (in accordance with Section 7 hereof), a Participant shall have all
of the rights of a shareholder of the Company.


(c)    SHADOW STOCK UNIT ACCOUNT. The Participant’s Shadow Stock Unit Account
shall be credited with a quantity of Shadow Stock Units and fractions thereof
(to the nearest thousandths) equal to the value of Common Stock that could have
been purchased with the portion of the Deferred Compensation credited to the
Shadow Stock Unit Account on each Allocation Date based on the Fair Market Value
of Common Stock on such Allocation Date. There will be credited to each
Participant’s Shadow Stock Unit Account amounts equal to the cash dividends, and
other distributions, paid on shares of issued and outstanding Common Stock
represented by the Participant’s Shadow Stock Unit Account which the Participant
would have received had he or she been a record owner of a number of shares of
Common Stock equal to the amount of Shadow Stock Units in his or her Shadow
Stock Unit Account at the time of payment of such cash dividends or other
distributions. The Participant’s Shadow Stock Unit Account shall be credited
with a quantity of Shadow Stock Units and fractions thereof (to the nearest
thousandths) that could have been purchased if the Shadow Stock Units had been
shares of Common Stock (and fractions thereof) with the dividends or other
distributions based on the Fair Market Value of Common Stock on the date of
payment of such dividends or other distributions.


6.    DEPOSITS TO THE TRUST. The Company shall be responsible for the payment of
benefits provided under the Plan. At its discretion, the Company may establish
one or more trusts for the purpose of assisting in the payment of such benefits.
Although such a trust may be irrevocable, its assets shall be held for payment
of all of the Company’s general creditors in the event of insolvency. To the
extent any benefits provided under the Plan are paid from any such trust, the
Company shall have no further obligation to pay them. If not paid from the
trust, such benefits shall remain the obligation of the Company.


7. PAYMENT OF DEFERRED COMPENSATION.


(a)    Amount of Payment. The benefit that a Participant will receive from the
Company in accordance with this Plan shall be, calculated pursuant to this
Article 7: (i) payment equal to the number of full shares of Common Stock based
upon the units equivalent to the shares of Common Stock credited to the
Participant’s Common Stock Unit Account; and (ii) cash equal to the sum of (I)
the cash amount credited to the Participant’s Deferred Cash Account; (II) the
cash value of the fractional shares (to the nearest thousandths) of Common Stock
credited to the Participant’s Common Stock Unit Account on the date specified in
Section 7(b); and (III) the cash value of the Shadow Stock Units and fractions
thereof (to the nearest thousandths) credited to the Participant’s Shadow Stock
Unit Account on the date specified in Section 7(b). Notwithstanding the
preceding sentence to the





--------------------------------------------------------------------------------





contrary, in the event of a Change of Control or termination and liquidation of
this Plan as provided in Sections 9 and 13, respectively, the value of a
Participant’s Deferred Cash Account, Shadow Stock Unit Account and Common Stock
Unit Account shall be determined by the Company immediately following such an
event. If a particular date referenced in this Section 7 falls on a weekend or
holiday, the date will be replaced with the first business day following that
date.


(b)    Manner of Payment. A Participant’s Deferred Compensation, as adjusted for
deemed earnings or losses thereon, will be paid by the Company to him or her or,
in the event of his or her death, to the Participant’s beneficiary in a lump
sum, unless the Participant makes a timely election in accordance with Section
4, to have the benefits paid in substantially equal annual cash installments
over a period not exceeding ten (10) years. Benefits shall be calculated as
follows: (i) to the extent that benefits are payable in the form of a lump sum,
the value of a Participant’s Deferred Cash Account, fractional share equivalents
of Common Stock in Common Stock Unit and Shadow Stock Unit Accounts shall be
determined by the Company on the first business day of the calendar quarter in
which a Participant is entitled to a distribution in accordance with Section
7(c) below; and (ii) to the extent that benefits are payable in the form of
annual installments pursuant to this Section 7(b), annual payments will be made
commencing on the payment commencement date determined pursuant to Section 7(c)
and shall continue on each anniversary thereof until the number of annual
installments specified in the Participant’s timely election has been paid. The
amount of each such installment payment shall be determined by dividing the sum
of the balances of the Participant’s Deferred Cash Account and Shadow Stock Unit
Account, determined on the last business day of the calendar quarter preceding
the installment payment date, by the number of installment payments, without
regard to anticipated earnings. Notwithstanding the foregoing, a Participant’s
Deferred Compensation invested in the Common Stock Unit Account shall only be
distributed to the Participant in shares of Common Stock, in a lump sum, on the
first payment date described in Section 7(c) below. Amounts credited to a
Participant’s Deferred Cash Account held pending distribution pursuant to this
Section 7(b) shall continue to be credited with interest in accordance with the
provisions of Section 5(a) above.


(c)    Payment Commencement Date. Payments of Deferred Compensation and earnings
thereon shall commence on or within two business days after the first business
day of the first calendar quarter beginning after the earlier of the date the
Participant elected to receive payment in accordance with Section 4 or the date
the Participant ceases to be a Director. Notwithstanding a Participant’s manner
of payment election hereunder, if a Participant ceases to be a Director as a
result of the Participant’s death, the Company shall pay to the Participant’s
beneficiary or beneficiaries a lump sum on the first business day of the first
calendar quarter beginning after the Participant’s death.


(d)    Unforeseeable Emergency. In the event a Participant has elected to
receive distribution from this Plan in the form of installment payments, the
Committee may, nonetheless, upon request of the Participant, in its sole
discretion, accelerate payment of all or any portion of the Participant’s
remaining account under this Plan, if the Committee determines that the
Participant has experienced an Unforeseeable Emergency. The amount of any such
accelerated payment shall be limited to the amount necessary to alleviate the
Unforeseeable Emergency.


8.    BENEFICIARIES. A Participant may, by executing and delivering to the
Secretary of the Company prior to the Participant’s death a Beneficiary Election
form, designate a beneficiary or beneficiaries to whom distribution of his or
her interest under this Plan shall be made in the event of his or her death
prior to the full receipt of his or her interest under this Plan, and he or she
may designate the portions to be distributed to each such designated beneficiary
if there is more than one. Any such designation may be revoked or changed by the
Participant at any time and from time to time by filing, prior to the
Participant’s death, with the Secretary of the Company an executed Beneficiary
Election form. If there is no such designated beneficiary living upon the death
of the Participant, or if all such designated beneficiaries die prior to the
full distribution of the Participant’s interest, then any remaining unpaid
amounts shall be paid to the estate of the Participant or Participant’s
beneficiaries.


9.    CHANGE OF CONTROL. In the event of a Change of Control, the amounts to
which Participants are entitled under this Plan shall be immediately distributed
in a lump sum cash payment to Participants within ninety (90) days following the
date of such Change of Control. For purposes of this Plan, a Change of Control
shall be deemed to occur on the date of any of the following events:


(a)    any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) is or becomes the beneficial owner (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 30% or more of the combined
voting power of the then-outstanding Voting Stock (as defined below) of the
Company; provided, however, that:
(i)     the following acquisitions will not constitute a Change of Control:
(1) any acquisition of Voting Stock directly from the Company that is approved
by a majority of the Incumbent Directors (as defined below), (2) any acquisition
of Voting Stock by the Company or any Subsidiary, (3) any acquisition of Voting
Stock by the trustee or other fiduciary holding securities under any employee
benefit plan (or related trust) sponsored or maintained by the Company or any





--------------------------------------------------------------------------------





Subsidiary, and (4) any acquisition of Voting Stock by any Person pursuant to a
Business Transaction that complies with clauses (i), (ii) and (iii) of
Section 9(c) below;
(ii)    if any Person is or becomes the beneficial owner of 30% or more of
combined voting power of the then-outstanding Voting Stock as a result of a
transaction described in clause (1) of Section 9(a)(i) above and such Person
thereafter becomes the beneficial owner of any additional shares of Voting Stock
representing 1% or more of the then-outstanding Voting Stock, other than in an
acquisition directly from the Company that is approved by a majority of the
Incumbent Directors or other than as a result of a stock dividend, stock split
or similar transaction effected by the Company in which all holders of Voting
Stock are treated equally, such subsequent acquisition shall be treated as a
Change of Control;
(iii)    a Change of Control will not be deemed to have occurred if a Person is
or becomes the beneficial owner of 30% or more of the Voting Stock as a result
of a reduction in the number of shares of Voting Stock outstanding pursuant to a
transaction or series of transactions that is approved by a majority of the
Incumbent Directors unless and until such Person thereafter becomes the
beneficial owner of any additional shares of Voting Stock representing 1% or
more of the then-outstanding Voting Stock, other than as a result of a stock
dividend, stock split or similar transaction effected by the Company in which
all holders of Voting Stock are treated equally; and
(iv)    if at least a majority of the Incumbent Directors determine in good
faith that a Person has acquired beneficial ownership of 30% or more of the
Voting Stock inadvertently, and such Person divests as promptly as practicable
but no later than the date, if any, set by the Incumbent Directors a sufficient
number of shares so that such Person beneficially owns less than 30% of the
Voting Stock, then no Change of Control shall have occurred as a result of such
Person’s acquisition; or
(b)    a majority of the Board ceases to be comprised of Incumbent Directors; or
(c)     the consummation of a reorganization, merger or consolidation, or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of the stock or assets of another corporation, or other similar
transaction (each, a “Business Transaction”), unless, in each case, immediately
following such Business Transaction (i) the Voting Stock outstanding immediately
prior to such Business Transaction continues to represent (either by remaining
outstanding or by being converted into voting stock of the surviving entity or
any parent thereof), more than 50% of the combined voting power of the then
outstanding shares of voting stock of the entity resulting from such Business
Transaction (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries), (ii) no Person (other than
the Company, such entity resulting from such Business Transaction, or any
employee benefit plan (or related trust) sponsored or maintained by the Company,
any Subsidiary or such entity resulting from such Business Transaction)
beneficially owns, directly or indirectly, 30% or more of the combined voting
power of the then outstanding shares of voting stock of the entity resulting
from such Business Transaction, and (iii) at least a majority of the members of
the board of directors of the entity resulting from such Business Transaction
were Incumbent Directors at the time of the execution of the initial agreement
or of the action of the Board providing for such Business Transaction; or
(d)    the consummation of the liquidation or dissolution of the Company, except
pursuant to a Business Transaction that complies with clauses (i), (ii) and
(iii) of Section 9(c); or
(e)    For purposes of this Section 9, the terms (i) “Incumbent Directors” shall
mean, during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board and any new Director (other than
a Director initially elected or nominated as a Director as a result of an actual
or threatened election contest with respect to Directors or any other actual or
threatened solicitation of proxies by or on behalf of such Director, including
any Director nominated or elected to the Board pursuant to any proxy access
procedures included in the Company’s organizational documents) whose election by
the Board or nomination for election by the Company’s shareholders was approved
by a vote of at least two-thirds (2/3) of the Directors then still in office who
either were Directors at the beginning of the period or whose election or
nomination for election was previously so approved and (B) “Voting Stock” shall
mean the voting securities of the Company which have the right to vote on the
election of members of the Board.


10.    NON-ASSIGNABILITY. Neither a Participant nor any beneficiary designated
by him shall have any right to, directly or indirectly, alienate, assign or
encumber any amount that is or may be payable hereunder.


11.    ADMINISTRATION OF PLAN. Full discretionary power and authority to
construe, interpret and administer this Plan shall be vested in the Committee.
The Committee shall have the power and authority to allocate among themselves
and to delegate any responsibility or power reserved to it hereunder to any
person or persons or any committee of the Board, as it may,





--------------------------------------------------------------------------------





in its sole discretion, deem appropriate. Pursuant to this Section 11, the
Senior Vice President - Human Resources of the Company shall be delegated
authority by the Committee to conduct administrative functions with respect to
this Plan and make changes to this Plan as he deems appropriate, provided that
such changes do not impact the investment options and any amounts payable or
benefits granted under this Plan without first obtaining the approval of the
Committee. Decisions of the Committee or its designee shall be final, conclusive
and binding upon all persons affected thereby.


12.    GOVERNING LAW. To the extent not preempted by federal law, the provisions
of this Plan shall be interpreted and construed in accordance with the laws of
the State of Ohio (without giving effect to the conflict of law provisions
thereof).


13.    AMENDMENT/TERMINATION.


(a)    Amendment and Termination in General. The Committee may amend, suspend or
terminate this Plan at any time; provided that no such amendment, suspension or
termination shall adversely affect the amounts in any then-existing account.
Further, no amendment, suspension or termination of this Plan may result in the
acceleration of payment of any benefits to any Participant, beneficiary or other
person, except as may be permitted under Section 409A of the Code.


(b)    Payment of Benefits Following Termination. In the event that this Plan is
terminated, a Participant’s benefits shall be distributed to the Participant or
beneficiary on the dates on which the Participant or beneficiary would otherwise
receive benefits hereunder without regard to the termination of this Plan.
Notwithstanding the preceding sentence, the Committee may terminate this Plan
and accelerate the payment of Participants’ benefits to the extent permitted
under Section 409A of the Code and the treasury regulations promulgated
thereunder.


14.    SECTION 409A OF THE CODE.


(a)    It is intended that this Plan comply with the provisions of Section 409A
of the Code, so as to prevent the inclusion in gross income of any amounts
deferred hereunder in a taxable year that is prior to the taxable year or years
in which such amounts would otherwise actually be paid or made available to
Participants or beneficiaries. This Plan shall be construed, administered and
governed in a manner that effects such intent. In furtherance of that intent, to
the extent necessary to comply with Section 409A of the Code: (i) a Participant
will be deemed to cease to be a Director on the date of the Participant’s
“separation from service” (within the meaning of Section 409A of the Code); and
(ii) notwithstanding any other provision of this Plan to the contrary other than
Sections 14(b)(i) and 14(b)(ii), in the event that a Participant is a “specified
employee” (within the meaning of Section 409A of the Code), any payment that
would otherwise be made or commence as a result of such separation from service
shall be paid or commence on the first business day which is no less than six
(6) months after the Participant’s separation from service. Notwithstanding any
provision of the Plan to the contrary, in no event shall the Board (or any
member or committee thereof), or the Company (or its employees, officers,
directors or affiliates) have any liability to any Participant (or any other
person) due to the failure of the Plan to satisfy the requirements of Section
409A of the Code or any other applicable law.


(b)    Discretionary Acceleration or Delay of Payments. To the extent permitted
by Section 409A of the Code and the treasury regulations promulgated thereunder,
the Committee may, in its sole discretion, accelerate or delay the time or
schedule of a payment under this Plan.





